DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Response to Arguments
Applicant’s arguments, see pages 12-13 of the response filed on 12/07/2021, with respect to the rejections of claims 1-20 under 35 U.S.C. §103 have been fully considered and are persuasive.  The rejections of claims 1-20 under §103 have been withdrawn based on Applicant’s amendments in conjunction with the Examiner’s Amendment indicated below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney of record Bryan Opalko on January 28, 2022.

The application has been amended as follows:  
Claim 1, lines 18-21 should read as “wherein the T-shaped channel comprises a transverse channel and a longitudinal channel closed at one end and connected to a midpoint at the other end, the plurality of baroports are symmetrically connected to ends of the transverse channel, and the inner channels are symmetrically connected to a middle portion of the longitudinal channel”
Claim 10, lines 19-22 should read as “wherein the T-shaped channel comprises a transverse channel and a longitudinal channel closed at one end and connected to a midpoint of the transverse channel at the other end, the plurality of baroports are symmetrically connected to ends of the transverse channel, and the inner channels are symmetrically connected to a middle portion of the longitudinal channel”


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1, 5-7, 10, and 16-18 are allowed.
The most pertinent prior arts are represented by Feng (US 2017/0059319), Zhang (CN205748395), and Zheng (CN205957985).  
The prior arts teach or otherwise render obvious the elements of the claims except for “wherein the T-shaped channel comprises a transverse channel and a longitudinal channel closed at one end and connected to a midpoint of the transverse channel at the other end, the plurality of baroports are symmetrically connected to ends of the transverse channel, and the inner channels are symmetrically connected to a middle portion of the longitudinal channel.”  
The prior arts teach an inertial measurement device comprising a weighting piece having an airflow channel formed therein and in which a baroport connects the airflow channel to a pressure chamber such as may contain an inertial measurement sensor.  The prior arts 
The prior arts do not teach that the longitudinal channel is closed at one end and connected to a midpoint of the transverse channel at the other end and that the inner channels are symmetrically connected to a middle portion of the longitudinal channel.  This mutual configuration of the longitudinal channel, transverse channel, and the inner channels, results in an air flow convergence at the confluence at which the two inner channel outflows meet in the middle of the longitudinal channel at which point the air flows in opposing directions toward the closed end and also to the end of the longitudinal channel terminating at the transverse channel.  As explained in Applicant’s specification in paragraph [0065] cited in Applicant’s Response on page 13, the claimed airflow channel configuration, in which the longitudinal channel is closed at one end and connects to the midpoint of the transverse channel at the other and in which the inner channels are symmetrically connected to a midpoint of the longitudinal channel, results in an enhanced pressure control/regulation operative feature that occurs due to the splitting of the air streams from the confluence at the midpoint of the longitudinal channel with one flow path traveling to the baroports and the other traveling in the opposite direction toward the closed end of the longitudinal channel so that the air stream returns toward the baroports after having been damped.  This improved airflow channel 
For these reasons, the claimed invention distinguishes itself from the prior arts of record and is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W BACA whose telephone number is (571)272-2507. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/M.W.B./Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863